Citation Nr: 1731414	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  16-11 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether the September 2015 discontinuance of vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, of the United States Code, was proper. 

[Separate decisions have been issued by the Board addressing (1) whether there was clear and unmistakable error (CUE) in a July 2011 Board decision and (2) multiple service connection issues and entitlement to an earlier effective date for an increased rating.]

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 decision of the Department of Veterans Affairs (VA) Vocational Rehabilitation and Employment Division of the Regional Office (RO) in Baltimore, Maryland.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

After being approved for an extended evaluation plan in August 2013 and again in April 2014, the Veteran did not maintain satisfactory conduct and cooperation in implementing a program of vocational rehabilitation services; mitigating circumstances beyond his control have not been demonstrated.


CONCLUSION OF LAW

The criteria for the September 2015 discontinuance of vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code, were met. 38 U.S.C.A. §§ 3111, 5107 (West 2014); 38 C.F.R. §§ 21.197, 21.198, 21.362, 21.364 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist 

In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims held that the Veterans Claim Assistance Act of 2000, with its expanded duties to notify and assist, is not applicable to certain cases, pointing out that the statute at issue was not found in Title 38, United States Code, Chapter 51. Likewise, the statute at issue in this matter is not found in Chapter 51; rather, it is found in Chapter 31. 

Nevertheless, a letter was sent to the Veteran in August 2015, explaining that, in 30 days, he would be denied Vocational Rehabilitation and Employment (VRE)  services.  This letter provided notice to the Veteran of the basis for the denial and how the interruption affects his other VA benefits.  Additionally, the matter was readjudicated, and a final denial was issued in a September 2015 decision, which also informed the Veteran of how to request an administrative review or appeal the decision.  Moreover, the Veteran's counseling/evaluation rehabilitation folder has been associated with the claims file and contains all the probative evidence necessary to adjudicate this matter pertaining to his application for Chapter 31 benefits and the evaluations and counseling records generated in connection with that application.  As such, the Board finds that all relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

Accordingly, the Board finds that no useful purpose would be served in remanding this matter for yet more development and that such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II. Discontinuance of Vocational Rehabilitation and Education Services 

The purpose of vocational rehabilitation services is to enable veterans with service-connected disability to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  See 38 U.S.C.A. §§ 3100, 3101; 38 C.F.R. §§ 21.35 (b), 21.70, 21.72. 

The three "basic requirements" for eligibility for Chapter 31 vocational rehabilitation training are set out in 38 C.F.R. § 21.1 (b).  The first requirement is that of a basic entitlement to services under 38 C.F.R. § 21.40, the second requirement is that the services necessary for training and rehabilitation must be identified by VA and the veteran, and the third requirement is that VA and the veteran must develop a written plan describing the program goals and the means through which those goals will be achieved.  Id.  

A veteran seeking Chapter 31 vocational rehabilitation training is assigned a specific case status.  See 38 C.F.R. § 21.180 (a).  A veteran's initial case status is "applicant" status.  38 C.F.R. § 21.182.  Once the existence of a qualifying service-connected disability is established under 38 C.F.R. § 21.40 (a), an "initial evaluation" is scheduled under 38 C.F.R. § 21.50 (a), after which a veteran may then progresses to "evaluation and planning status."  See 38 C.F.R. § 21.180 (e)(1)-(4).  During evaluation and planning status, it is determined whether a veteran has an employment handicap under 38 C.F.R. § 21.40 (b) and whether achievement of a vocational goal is feasible, and a plan is developed.  See 38 C.F.R. §§ 21.184 (a)(1), 21.50. 

When a decision concerning achievement of a vocational goal cannot be made during the initial evaluation, 38 C.F.R. § 21.57  provides for an extended evaluation, and a veteran's case may be assigned to "extended evaluation status."  38 C.F.R. § 21.57 (a); see 38 C.F.R. § 21.188 (outlining the procedures for moving an applicant from "evaluation and planning" status to "extended evaluation" status). If a veteran completes "evaluation and planning status," he or she moves to "rehabilitation to the point of employability" status, from there progresses to "employment services" status, and from there to "rehabilitated" status.  See 38 C.F.R. §§ 21.180, 21.190, 21.194, 21.196. 

38 C.F.R. § 21.198  provides that the purpose of "discontinued status" is to identify situations in which termination of all services and benefits received under Chapter 31 is necessary.  VA will discontinue a veteran's case and assign the case to discontinued status following assignment to interrupted status as provided in 38 C.F.R. § 21.197  for reasons including but not limited to the following: (1) the veteran declines to initiate or continue the rehabilitation process; (2) unsatisfactory conduct and cooperation; (3) end of eligibility and entitlement occurs; (4) medical and related problems; (5) the veteran voluntarily withdraws from the program; and/or (6) the veteran fails to progress in the program. 

38 C.F.R. § 21.198 (d) provides that VA is obligated to establish appropriate procedures to follow up on cases which have been placed in discontinued status, except in those cases reassigned from applicant status.  The purpose of such follow up is to determine whether: (1) the reasons for discontinuance may have been removed, and reconsideration of eligibility and entitlement is possible; or (2) a veteran is employed, and criteria for assignment to rehabilitated status are met. 

38 C.F.R. § 21.362, pertaining to Satisfactory Conduct and Cooperation, provides: 

(a) General. The successful development and implementation of a program of rehabilitation services require the full and effective participation of the veteran in the rehabilitation process. 

(1) The veteran is responsible for satisfactory conduct and cooperation in developing and implementing a program of rehabilitation services under Chapter 31; 

(2) The staff is responsible for insuring satisfactory conduct and cooperation on the veteran's part; and 

(3) VA staff shall take required action when the veteran's conduct and cooperation are not satisfactory. (See § 21.364) 

(b) VA responsibility.  VA shall make a reasonable effort to inform the veteran and assure his or her understanding of: 

(1) The services and assistance which may be provided under Chapter 31 to help the veteran maintain satisfactory cooperation and conduct and to cope with problems directly related to the rehabilitation process, especially counseling services; 

(2) Other services which [VRE]  staff can assist the veteran in securing through non-VA programs; and 

(3) The specific responsibilities of the veteran in the process of developing and implementing a program of rehabilitation services, especially the specific responsibility for satisfactory conduct and cooperation. 

(c) Veteran's responsibility.  A veteran requesting or being provided services under Chapter 31 must: 

(1) Cooperate with VA staff in carrying out the initial evaluation and developing a rehabilitation plan; 

(2) Arrange a schedule which allows him or her to devote the time needed to attain the goals of the rehabilitation plan; 

(3) Seek the assistance of VA staff, as necessary, to resolve problems which affect attainment of the goals of the rehabilitation plan; 

(4) Conform to procedures established by VA governing pursuit of a rehabilitation plan including: (i) Enrollment and reenrollment in a course; (ii) Changing the rate at which a course is pursued; (iii) Requesting a leave of absence; (iv) Requesting medical care and treatment; (v) Securing supplies; and (vi) Other applicable procedures. 

(5) Conform to the rules and regulations of the training or rehabilitation facility at which services are being provided. 

(d) Responsibility for determining satisfactory conduct and cooperation.  [VRE]  staff with case management responsibility in the veteran's case will: (1) Monitor the veteran's conduct and cooperation as necessary to assure consistency with provisions of paragraph (c) of this section. (2) Provide assistance which may be authorized under Chapter 31, or for which arrangements may be made under other programs to enable the veteran to maintain satisfactory conduct and cooperation. 

38 C.F.R. § 21.364, pertaining to Unsatisfactory Conduct and Cooperation, provides: 

(a) General.  If VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made and are found not reasonably likely to be effective, discontinue services and assistance to the veteran, unless the case manager determines that mitigating circumstances exist.  In any case in which such services and assistance have been discontinued, VA may reinstitute such services and assistance only if the counseling psychologist determines that: 

(1) The unsatisfactory conduct or cooperation of such veteran will not be likely to recur; and 

(2) The rehabilitation program which the veteran proposes to pursue (whether the same or revised) is suitable to such veteran's abilities, aptitudes, and interests. 

(b) Unsatisfactory conduct or cooperation exists.  When the case manager determines that the veteran's conduct and/or cooperation are not in conformity with provisions of § 21.362(c), the case manager will: (1) Discuss the situation with the veteran; (2) Arrange for services, particularly counseling services, which may assist in resolving the problems which led to the veteran's unsatisfactory conduct or cooperation; (3) Interrupt the program to allow for more intense efforts, if the unsatisfactory conduct and cooperation persist.  If a reasonable effort to remedy the situation is unsuccessful during the period in which the program is interrupted, the veteran's case will be discontinued and assigned to 'discontinued' status unless mitigating circumstances are found.  When mitigating circumstances exist, the case may be continued in 'interrupted' status until VA staff determines the veteran may be reentered into the same or a different program because the veteran's conduct and cooperation will be satisfactory, or if a plan has been developed, to enable the veteran to reenter and try to maintain satisfactory conduct and cooperation. Mitigating circumstances include: (i) The effects of the veteran's service and nonservice-connected condition; (ii) Family or financial problems which have led the veteran to unsatisfactory conduct or cooperation; or (iii) Other circumstances beyond the veteran's control. 

In the instant case, a review of the evidence of record reveals that the Veteran initially applied for VA Vocational Rehabilitation Benefits in June 2013.  The Veteran attended his initial appointment at the Baltimore Regional Office in July 2013.  The Veteran was determined to have a Serious Employment Handicap and was found to be entitlement to Vocational and Rehabilitation and Employment (VRE) services.  Subsequent to this initial evaluation, the Veteran completed a the Career Scope Test.  

Following a comprehensive vocational assessment, the Veteran and the VRC jointly developed an Individual Extended Evaluation Plan (IEEP) in August 2013.  Pursuant to the Veteran's request, a new April 2014 IEEP was agreed upon.  The April 2014 report of his rehabilitation plan listed the Veteran's program goal as "acquire sufficient evaluation information to determine whether the achievement of a vocational goal is reasonably feasible."  The Veteran's objectives under the plan were (1) to complete a program of Contemporary Office Technology and (2) to participate in a program of re-evaluation to determine vocational needs to either prepare for employment.  The report listed the duration of service under the plan to run from April 2014 to December 2014.

Subsequent to the implementation of this plan, the VRC was notified that the Veteran was not attending the Vocational Services Programs.  In May 2015 the Veteran was emailed informing him that his failure to begin the training programs pursuant to the April 2014 IEEP would necessitate the Veteran's VRE file in Interrupted Status.  

As a result, a letter was sent to the Veteran in August 2015, indicating that a decision was made to "re-interrupt" his VRE services due to his failure to meet the requirements of the IEEP and that the decision would become final in 30 days unless he were to send in new evidence warranting a change in the decision.  A subsequent September 2015 letter reported that effective the date of the letter, the Veteran's VRE services were being discontinued.  The letter stated that the evidence of record showed that he was "unable to currently participate in [the] rehabilitation program due to personal or medical reasons, and we are unable to determine when you can expect to resume your participation in your rehabilitation program."  The Veteran was informed of his ability to reapply at a later time for VRE services, which it appears he has, and of his right to file an appeal.

One day prior to the September 2015 letter, the Veteran met with the VRC in a scheduled appointment.  The Veteran reported that he was undergoing back surgery and that he "did not want to complete training at VSP" as agreed upon in the April 2014 IEEP.  The Veteran was informed that his case would be suspended as a result, until he was willing to commit to an IEEP.

The Veteran filed a September 2015 Notice of Disagreement, which led to the issuance of a March 2016 Statement of the Case.  The Veteran submitted a March 2016 Form 9 Substantive Appeal, in which he argued that he was unable to participate in the training prescribed in the IEEP due to it aggravating his diagnosed psychiatric disorder.   

Based upon its review of the evidence of record, the Board finds that the September 2015 discontinuance of vocational rehabilitation services was warranted.  In this case, unsatisfactory conduct and cooperation on part of the Veteran has been adequately demonstrated.  In this regard, the record documents that the Veteran did not complete the period of extended evaluation as prescribed in April 2014.  As a result, the VRC was unable to determine if achievement of a vocational goal was reasonably feasible.  

The Board acknowledges the Veteran's assertion that his nonservice-connected psychiatric disabilities have prevented him from completing the IEEP.  However, the Board finds this to be a bare assertion without any supporting evidence that this amounts to mitigating circumstances.  38 C.F.R. § 21.364(b).

In light of the discussion above, the Board finds that, as of September 2015, the Veteran did not maintain satisfactory conduct and cooperation in developing and implementing a program of rehabilitation services, and mitigating circumstances beyond his control are not demonstrated.  Accordingly, it was proper to discontinue vocational rehabilitation benefits to the Veteran under the provisions of 38 C.F.R. § 21.364 . See 38 C.F.R. § 21.364 (a); see also McRae v. Brown, 9 Vet. App. 229, 233-34 (1996).


ORDER

The September 2015 discontinuance of vocational rehabilitation benefits was proper.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


